Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 189-210 are pending. Claims 1-188 have been cancelled.

Election/Restrictions
In a voicemail received on 11 June 2019, David Kerr authorized the provisional election of the invention of Group II without traverse directed to claims 175-188. Claims 164-174 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 191, 194, 195, 196, 205 are objected to for reciting the nucleotide sequences out of order. For example, claim 191 recites the limitation a “third” nucleotide sequence when, in fact, this is the first instance of a nucleotide sequence other than the nucleotide sequence encoding a myb transcription factor of claim 189. Thus, the nucleotide sequence of claim 191 should be referred to as a “second” nucleotide sequence.
Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 197 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 197 is drawn to a system comprising a first nucleotide sequence and wherein “said” second nucleotide is a catalase. There is insufficient antecedent basis for said second nucleotide sequence because claim 189 is not directed to a second nucleotide sequence.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 189-210 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for expressing cytosolic CBDA synthase, cytosolic glycosyltransferase and MYB/catalase in Cannabis sativa leaves, does not reasonably provide enablement for increasing cannabinoid production or redirecting cannabinoid biosynthesis in a Cannabis plant or cell as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Cannabis cell by expressing a cannabinoid synthase having its trichome targeting signal removed, and further wherein a catalase or a MYB transcription factor or a glycosyltransferase is expressed. 
The specification broadly defines cannabinoids as a chemical compound found in various species of plants and metabolites and synthetic analogues thereof that may or may not have psychoactive properties. The specification also defines cannabinoids based on compounds having a characteristic structure (p. 40, last ¶ through p. 41). Thus, the claims encompass an exhaustive genus of compounds that may be considered cannabinoids.
The specification teaches that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase and a glycosyltransferase (see p. 55, Example 9), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels).
Similarly, the specification teaches when CBDA synthase with the trichome target sequence removed and a UDP glycosyltransferase and a Myb/catalase vector are expressed in N. benthamiana cells having CBGA present in the culture media that glycosylated or hydroxylated CBDA is produced. The same result was also observed in Cannabis leaves for in vitro experiments (p. 56, Example 11; see also p. 66, Table 7; see p. 67, Table 8). 
The CAFC considered the issue of enablement in molecular biology in In re Wands (8 USPQ2d 1400 (CAFC 1988). The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. 
In the instant matter, given that there are at least 113 phytocannabinoids found in Cannabis, which the claims broadly encompass (Aizpurua-Olaizola et al, 2016, J. Nat. Prod., 79:324-331; see Abstract), and the fact that the instant specification fails to teach the genus of said cannabinoids in a Cannabis plant or that said plants possess the necessary genes to increase cannabinoid production, the skilled artisan would be required to systematically screen and test the vast array or genes required for cannabinoid biosynthesis to predictably practice the method as broadly claimed, which is tantamount to excessive experimentation.
More specifically, the specification has failed to teach that merely expressing MYB transcription factors as claimed or cannabinoid synthases lacking a trichome targeting signal result in an increase in cannabinoid production or redirect cannabinoid biosynthesis to the cytosol as broadly encompassed by the claims.
For example, see Marks et al, which teaches that CAN883/MYB112 plays a role in tolerance to oxidative stress while CAN738/MYB12 plays a possible role in controlling Cannabis such as THCA (2009, Journal of Experimental Biology, 60, 3715-3726; see p. 3723, col. 2, ¶ 1). MYB112 and MYB12 correspond to SEQ ID NO: 45 and 44, respectively, as instantly claimed, while SEQ ID NO: 43 corresponds to MYB 8 (p. 91-92).
Therefore, the skilled artisan would be unable to predictably use each of the MYB transcription factors as claimed because the art teaches that not all MYB transcription factors are involved in cannabinoid biosynthesis and because their involvement in cannabinoid biosynthesis needs to be clarified (e.g., see Sirikantaramas et al, Cannabis sativa L. - Botany and Biotechnology, 2017, section 8: p. 198, penultimate and last ¶; see also p. 199, ¶ 1).
Moreover, the state of the art and instant specification appear to demonstrate that merely expressing a MYB transcription factor is insufficient to increase cannabinoid production or that a cannabinoid synthase lacking its trichome targeting signal can redirect biosynthesis to the cytosol.  In fact, even expressing CBDA, glycosyltransferase, a MYB transcription factor and a catalase is not capable of producing cannabinoids.
Assuming arguendo that one of skill in the art could predictably transform a Cannabis plant following the teachings of the instant specification, one would not expect to predictably prevent cytotoxicity arising from cannabinoid production in order to practice the methods as claimed.
For example, Sirikantaramas et al teach that CBGA, THCA and CBCA have been shown to induce cell death in tobacco and even C. sativa (Cannabis sativa L. - Botany and Biotechnology, 2017, section 8: p. 198, penultimate and last ¶; see also p. 199, ¶ 1; et al, 2007, The Journal of Biological Chemistry, 282:20739-20751; e.g., see Abstract). 
Here, the specification fails to teach, and the claims fail to recite, the necessary steps and/or elements required to reduce cytotoxicity arising from the production of cannabinoids in order to, in fact, produce cannabinoids in a stably transformed and regenerated plant (e.g., see p. 67, Table 10).
The skilled practitioner would first turn to the instant specification for guidance in practicing the methods as broadly claimed. However, the specification does not provide sufficient guidance for producing the genus of cannabinoids as broadly claimed using the limited number of genes as claimed and wherein the production of cannabinoids in the cytosol is not cytotoxic to the cell.
Moreover, the prior art is also lacking in examples of predictable methods for stably transforming and regenerating Cannabis plants with transgenes in order to increase production of the genus of cannabinoids as broadly encompassed by the claims.
Finally, said practitioner would turn to undue trial and error experimentation for practicing the methods as broadly claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims because support for increasing metabolic flux through the cannabinoid biosynthesis pathway from the expression of the identified myb transcription factors is identified in at least Example 11, Figures 24-26 
This argument is not found to be persuasive because the specification has only taught the expression of the Cannabis MYB transcription factor having the amino acid sequence of SEQ ID NO: 12 can increase cannabinoid production, although it is not clear that this may predictably done based on the fact that sample ID 11 versus sample ID 10 appears to have no increase in cannabinoid production.
Moreover, this argument is not commensurate in scope with what is claimed: the specification demonstrates that cannabinoid synthase genes must be expressed in order to increase cannabinoid production. The specification fails to teach that expression of only MYB transcription factors increases cannabinoid production.
Applicant argues that the fact that tobacco cells do not produce cannabinoids does not give an expectation of what to expect when expressing transgenes in Cannabis (Applicant response dated 02 April 2021, p. 7, ¶ 3). 
This argument is not found to be persuasive because of the scope of the claims as noted above. Moreover, the section of the Office action to which Applicant refers merely recited what is taught in the specification. 
Applicant argues that expression of a MYB transcription factor increases metabolic flux through the cannabinoid biosynthesis pathway and that the disruption of the trichome targeting signal in a cannabinoid synthase enzyme redirects where cannabinoid synthesis occurs by localizing the cannabinoid synthases enzyme(s) to the cytosol as opposed to being directed to the plant's trichome structures. 

Regarding the latter argument, Applicant has not taught that merely expressing a cannabinoid synthase enzyme having its trichome targeting signal removed redirects, in fact, cannabinoid biosynthesis. In other words, the specification has failed to teach that this enzyme alone is capable of cannabinoid biosynthesis as is required by the claims.
Applicant argues that the specification and figures provides multiple examples where both Cannabis and tobacco plant cells were exposed to various quantities of cannabinoids and that there is no indication in the data that these cells died or were otherwise adversely affected (Applicant response dated 02 April 2021, p. 8, ¶ 2). 
To support this position, Applicant notes that cell death as taught by Morimoto was induced using highly concentrated cannabinoid resins and did not test or evaluate the toxicity of cannabinoids actually synthesized in the plant's cytosol.
Notably, toxins present in the plant cytosol are routed to the cell's vacuole to be sequestered. Naturally, as would be appreciated by one of ordinary skill in the art, a cannabinoid produced by a plant call in its cytosol may be sequestered in the cell's vacuole. Moreover, there is no evidence that the expression of cannabinoid in the cytosol of a plant would be even remotely near the level of a highly purified resin localized to a single position on the external portion of a plant, for example, as discussed and taught in Sirikantaramas (Applicant response dated 02 April 2021, p. 9, penultimate ¶).
This argument is not found to be persuasive because the art teaches that cannabinoids are cytotoxic to the cell while the instant specification only teaches CBDA production in Cannabis or tobacco leaves 1 and 2 days post inoculation. 
Thus, based on the state of the art and the results presented in the specification, the skilled practitioner would not expect a Cannabis plant to be viable when continuously producing cannabinoids in the cytosol as opposed to the trichome, the machinery specifically designed to mitigate cannabinoid toxicity.
Moreover, Applicant seemingly admits that cytotoxicity will arise from redirecting cannabinoid production to the cytosol: cannabinoids will be sequestered by the cytosol (Applicant response dated 02 April 2021, p. 9, ¶ 1).
It further noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01 (b).
Here, Applicant has merely asserted that cannabinoids would enter the vacuole without providing any evidence that this would occur. Namely, while the art teaches that some toxins are directed to the vacuole, the specification fails to teach, and there is no evidence presented, that cannabinoids are directed to the vacuole, which is critical because cannabinoids are normally produced in the glandular trichome.
In order for this to occur, the vacuole would need to change its equilibrium to pass more water and presumably the cannabinoid. The specification fails to teach how this would occur.

This argument is not found to be persuasive because Sirikantaramas is silent with respect to the viability of the hairy root cultures. Moreover, Sirikantaramas teaches that the cannabinoid is secreted from the cell suggesting that it is toxic (p. 39770, col. 2). Finally, almost 14 years later Sirikantaramas explicitly acknowledges that it could be possible that low levels of cannabinoids are not toxic to hairy root cultures, engineering Cannabis tissue cultures to overexpress genes involved in cannabinoid biosynthesis would require consideration of the toxicity of cannabinoids in the culture (see Sirikantaramas supra).
Here, the independent claims do not require any mitigation strategies that include steps to compartmentalize cannabinoids or prevent hydrogen peroxide toxicity. Thus, based on the breadth of the claims, the lack of working examples and the state of the art, the skilled practitioner would be unable to predictably practice the methods as claimed.

Claims 189-210 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Cannabis cell by expressing a cannabinoid synthase having its trichome targeting signal removed, and further wherein a catalase or a MYB transcription factor or a glycosyltransferase is expressed. 
The specification broadly defines cannabinoids as a chemical compound found in various species of plants and metabolites and synthetic analogues thereof that may or may not have psychoactive properties. The specification also defines cannabinoids based on compounds having a characteristic structure (p. 40, last ¶ through p. 41). Thus, the claims encompass an exhaustive genus of cannabinoids.
The specification describes that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase and a glycosyltransferase (see p. 55, Example 9), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels).
Similarly, the specification describes when CBDA synthase with the trichome target sequence removed and a UDP glycosyltransferase and a Myb/catalase vector are expressed in N. benthamiana cells having CBGA present in the culture media that glycosylated or hydroxylated CBDA is produced. The same result was also observed in Cannabis leaves for in vitro experiments (p. 56, Example 11; see also p. 66, Table 7; see p. 67, Table 8). 
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the instant specification has failed to describe, in fact, possession of the methods as broadly claimed which is critical given that there are at least 113 phytocannabinoids found in Cannabis (Aizpurua-Olaizola et al, see Abstract), and the fact that the instant specification fails to describe the genus of said cannabinoids in a Cannabis plant or that said plants possess the necessary genes to increase cannabinoid production.
More specifically, the specification has failed to describe that merely expressing MYB transcription factors as claimed or cannabinoid synthases lacking a trichome targeting signal result in predictable increase in cannabinoid production or redirect cannabinoid biosynthesis to the cytosol as broadly encompassed by the claims.
This description is critical in light of the state of the art: Marks et al describes that CAN883/MYB112 plays a role in tolerance to oxidative stress while CAN738/MYB12 plays a possible role in controlling the expression of genes required for other secondary metabolites in Cannabis such as THCA (p. 3723, col. 2, ¶ 1). MYB112 and MYB12 
Therefore, the skilled artisan would not be of the opinion that each of the MYB transcription factors as claimed would increase cannabinoid production because the art describes that not all MYB transcription factors are involved in cannabinoid biosynthesis and because their involvement in cannabinoid biosynthesis needs to be clarified (e.g., see Sirikantaramas et al, p. 198, penultimate and last ¶; see also p. 199, ¶ 1).
It is also noted that specification fails to describe, in fact, stably transformed Cannabis plants that produces cannabinoids with only the recited nucleotide sequences encoding a MYB transcription factor and/or catalase, or a cannabinoid synthase having its trichome targeting signal removed.
For example, different varieties of Cannabis appear to be incapable of predictably expressing transgenes as evidenced by CBDA extraction (e.g., see Figure 25).
Moreover, these results appear to demonstrate that merely expressing a MYB transcription factor is insufficient to increase cannabinoid production or that a cannabinoid synthase lacking its trichome targeting signal can redirect biosynthesis to the cytosol.  In fact, even expressing CBDA, glycosyltransferase, a MYB transcription factor and a catalase is not capable of producing cannabinoids (compare row 1 versus control in the last row in Table 7):
Assuming arguendo that one of skill in the art could predictably transform a Cannabis plant following the disclosure of the instant specification, one would not 
For example, Sirikantaramas et al describe that CBGA, THCA and CBCA have been shown to induce cell death in tobacco and even C. sativa (Cannabis sativa L. - Botany and Biotechnology, 2017, section 8: p. 198, penultimate and last ¶; see also p. 199, ¶ 1; see also Morimoto et al, 2007, The Journal of Biological Chemistry, 282:20739-20751; e.g., see Abstract). 
Here, the claims fail to recite the necessary steps and/or elements required to reduce cytotoxicity arising from the production of cannabinoids in order to, in fact, produce cannabinoids in a stably transformed and regenerated plant (e.g., see p. 67, Table 10).
Therefore, without a further description of the methods as broadly claimed, Applicant has failed to sufficiently describe a method increasing cannabinoid production in a cannabinoid or for redirecting cannabinoid biosynthesis to the cytosol.
Given the lack of written description in the specification with regard to the methods as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant appears to traverse the rejection of the claims for the reasons as set forth for overcoming the rejection of the claims for failing to comply with the scope of the enablement requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 198 REMAINS rejected under 35 U.S.C. 103 as being unpatentable over Marks et al (2009, Journal of Experimental Biology, 60, 3715-3726; see p. 3723, col. 2, ¶ 1) in view of Stracke et al (2001, Curr Opinion Plant Bio, 4:447-456).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Instant claim 198 is drawn to a Cannabis plant produced by transforming and expressing a MYB transcription factor. It is noted that the claim does not require the presence of the MYB nucleotide sequence as encompassed by the claim from which the plant depends.
Moreover, it is noted that this is a product-by-process claim such that patentability is determined based on the product and not by the manner in which the product is produced. Therefore, any prior art that is structurally identical to the Cannabis plant as claimed anticipates or renders obvious the instantly claimed plant.
Marks et al teach that CAN738 plays a role in controlling the expression of genes for other secondary metabolites in Cannabis such as THCA and that CAN738 is most similar to the Arabidopsis MYB12 (p. 3723, col. 2, penultimate ¶). Therefore, Marks et al reasonably provides a teaching, suggestion and motivation for expressing atMYB12.
	While Marks et al does not ipsis verbis teach a nucleotide sequence of SEQ ID NO: 44, Stracke et al teach that atMYB12 was known in the art (e.g., see Table 1):
RESULT 1
MYB12_ARATH
Stracke R., Werber M., Weisshaar B.;
RT   "The R2R3-MYB gene family in Arabidopsis thaliana.";
RL   Curr. Opin. Plant Biol. 4:447-456(2001).
RN   [8]
RP   GENE FAMILY.
RX   PubMed=16463103; DOI=10.1007/s11103-005-2910-y;

  Query Match             100.0%;  Score 2022;  DB 1;  Length 371;
  Best Local Similarity   100.0%;  
  Matches  371;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGRAPCCEKVGIKRGRWTAEEDQILSNYIQSNGEGSWRSLPKNAGLKRCGKSCRLRWINY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGRAPCCEKVGIKRGRWTAEEDQILSNYIQSNGEGSWRSLPKNAGLKRCGKSCRLRWINY 60

Qy         61 LRSDLKRGNITPEEEELVVKLHSTLGNRWSLIAGHLPGRTDNEIKNYWNSHLSRKLHNFI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LRSDLKRGNITPEEEELVVKLHSTLGNRWSLIAGHLPGRTDNEIKNYWNSHLSRKLHNFI 120

Qy        121 RKPSISQDVSAVIMTNASSAPPPPQAKRRLGRTSRSAMKPKIHRTKTRKTKKTSAPPEPN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RKPSISQDVSAVIMTNASSAPPPPQAKRRLGRTSRSAMKPKIHRTKTRKTKKTSAPPEPN 180

Qy        181 ADVAGADKEALMVESSGAEAELGRPCDYYGDDCNKNLMSINGDNGVLTFDDDIIDLLLDE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ADVAGADKEALMVESSGAEAELGRPCDYYGDDCNKNLMSINGDNGVLTFDDDIIDLLLDE 240

Qy        241 SDPGHLYTNTTCGGDGELHNIRDSEGARGFSDTWNQGNLDCLLQSCPSVESFLNYDHQVN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SDPGHLYTNTTCGGDGELHNIRDSEGARGFSDTWNQGNLDCLLQSCPSVESFLNYDHQVN 300

Qy        301 DASTDEFIDWDCVWQEGSDNNLWHEKENPDSMVSWLLDGDDEATIGNSNCENFGEPLDHD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DASTDEFIDWDCVWQEGSDNNLWHEKENPDSMVSWLLDGDDEATIGNSNCENFGEPLDHD 360

Qy        361 DESALVAWLLS 371
              |||||||||||
Db        361 DESALVAWLLS 371

	Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to follow the suggestion of expressing atMYB12 in Cannabis as taught by Marks et al and Stracke et al to determine whether it is involved in the production of THCA and can be used to produce drug-free plants (p. 3716, col. 1, ¶ 1).

Claim 208 REMAINS rejected under 35 U.S.C. 103 as being unpatentable over Sirikantaramas et al (2004, The Journal of Biological Chemistry, 279:39767-39774).
Instant claim 208 is drawn to a Cannabis plant produced by expressing a cannabinoid synthase having its trichome targeting signal removed. It is noted that the claim does not require the presence of the cannabinoid synthase nucleotide sequence as encompassed by the claim from which the plant depends.
Moreover, it is noted that this is a product-by-process claim such that patentability is determined based on the product and not by the manner in which the product is produced. Therefore, any prior art that is structurally identical to the Cannabis plant as claimed anticipates or renders obvious the instantly claimed plant.
et al teach the expression of THCA synthase in tobacco hairy roots can lead to the development of novel cannabis plants suitable for medicinal applications, for example, plants that are THCA-rich (p. 39768, col. 2; see also p. 39773, col. 2, last ¶). Because THCA is expressed under the control of the 35S promoter the promoter will accumulate in the cytosol (p. 39770, col. 1).
	Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to follow the suggestion of expressing THCA in Cannabis as taught by Sirikantaramas et al to yield cannabis cells producing THCA for therapeutic purposes. 

	Response to Arguments
Applicant traverses the rejection of the claims because Sirikantaramas neither teaches nor suggests the disruption of a trichome targeting signal to direct and localize cannabinoid synthases enzymes to the plant cytosol (Applicant response dated 02 April 2021, p. 8, last ¶).
Applicant’s argument is not persuasive because claim 198 stands rejected for being a product by process claim such that it is the product that is obvious as opposed to the method required to the produce the product.
Claim 198 merely encompasses a Cannabis plant with increased cannabinoids. There is no requirement that a trichome targeting signal be removed as Applicant argues. Thus, because Marks in view of Strake reasonably suggests expressing AtMYB12, it necessarily follows that the resulting Cannabis plant will have increased 
In any event, Sirikantaramas teaches that THCA synthase expressed in tobacco hairy roots is not properly processed (i.e., the signal peptide is not cleaved) and is present in the cytosol (p. 39770, col. 2; see also p. 39732, col. 2, last ¶ bridging p. 39733). Thus, the product as taught and suggested by Sirikantaramas would be structurally indistinguishable from the product as instantly claimed.
	Applicant traverses the rejection of the claims for being unpatentable over Sirikantaramas because it supports Applicant's toxicity mitigation strategies (Applicant response dated 02 April 2021, p. 9). 
	This argument is unpersuasive and does not appear to have any bearing on whether it would be obvious to arrive at the product of instant claim 199 by following the teachings of Sirikantaramas. 
	Applicant argues that Marks does not teach or suggest that “punitive” MYB transcription factors increase cannabinoid production and states that it is unknown if they are involved in cannabinoid synthesis at all, that only two were shown to be preferentially expressed in the glandular portion of that plant and may be involved in oxidative stress while the other may be involved in production of secondary metabolites such as flavonoids, which are not involved in cannabinoid biosynthesis at all. Based on these teachings, Applicant concludes that Marks teaches away from using the identified MYBs (Applicant response dated 02 April 2021, p. 10, ¶ 1).
This argument is not found to be persuasive because Marks does not teach away from expressing the MYB12 corresponding to CAN738, and specifically teaches that Cannabis such as TCHA” (p. 3723, col. 2, penultimate ¶). 
Thus, based on the fact that Marks teaches that knowledge of genetic underlying cannabinoid production is needed, and the fact that Stracke teaches that MYB12 was known in the art, it would have been prima facie obvious to express the gene in Cannabis to determine its effect on cannabinoid content. This plant would be indistinguishable from the plant as claimed.
Applicant argues that the disclosure of a MYB12 by Stracke does not provide a prima facie case of obviousness in light of Marks plain admission that it is unknown if MYB transcription factors increase cannabinoid production (Applicant response dated 02 April 2021, p. 10, penultimate ¶).
	This argument is not persuasive and has been addressed above.	


Conclusion

No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662